Citation Nr: 0416905	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-01 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
30 percent for headaches.

2.  Entitlement to a disability rating in excess of 30 
percent for postoperative residuals of a right shoulder 
injury.

3.  Entitlement to a disability rating in excess of 30 
percent for postoperative degenerative disc disease of the 
cervical spine.

4.  Whether new and material evidence has been received to 
reopen the claim for reconsideration of the assignment of an 
EPTS (existing prior to service) factor of 10 percent for the 
veteran's service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to 
September 1981 and on subsequent periods of active duty for 
training (ACDUTRA), including from May 9, 1985 to May 17, 
1985.

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The first, dated in March 1997, that increased 
the rating of the veteran's right shoulder disability from 20 
percent to 30 percent, continued the 30 percent rating 
assigned the veteran's cervical degenerative disc disease 
with associated thoracic outlet manifestations, granted 
service connection for headaches, assigning a 10 percent 
disability rating, and major depression, assigning a 50 
percent disability rating, and finally entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU).  The veteran duly appealed the ratings assigned his 
right shoulder disability, his headaches, and cervical spine 
disorder.

The veteran also requested to reopen and reconsider the 
deduction of 10 percent from his disability rating for the 
cervical spine.  The RO denied this request in May 1998, and 
the veteran has also duly appealed this issue.

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of his headaches.  
Therefore, the propriety of the rating from the effective 
date, through the point in time when a final resolution of 
each issue has been reached, is currently before the Board. 
Fenderson v. West, 12 Vet App 119 (1999); Grantham v. Brown, 
114 F.3d 1156 (1997).  The Board notes that the veteran's 
rating for headaches, originally rated 10 percent disabling, 
has been increased to 30 percent by a hearing officer's 
decision dated in August 1998.  The Court has held that where 
a veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2003, the veteran forwarded a substantial number 
of documents to the Board and requested service connection 
for his left shoulder, low back, painful tender scars, sleep 
apnea, dental condition, broken nose, and erectile 
dysfunction.  These issues are not currently ripe for 
appellate consideration, but are referred to the RO for 
appropriate action consistent with the VA's duty to notify 
and assist.

As explained below, the Board has determined further action 
is required in order to comply with the VA's duty to assist 
in the development of the veteran's claims for increased 
ratings for his degenerative disc disease of the cervical 
spine and right shoulder disability.  Accordingly, these 
issues on appeal are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's headaches are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

3.  In an unappealed May 1992 rating decision, the RO granted 
service connection for cervical disc disease with limitation 
of motion deducting 10 percent for pre-existing disability 
from the service-connected service injury.

4.  The evidence submitted since the RO's May 1992 decision, 
either alone or in conjunction with evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim for reconsideration 
of the assignment of an EPTS factor of 10 percent for the 
veteran's service-connected cervical spine disability.


CONCLUSION OF LAW

1.  The criteria for a disability rating of 50 percent, and 
no more, have been met for the veteran's service-connected 
headaches.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code (DC) 8100 (2003).

2.  Evidence received subsequent to the May 1992 rating 
decision is new and material, and the veteran's claim for 
reconsideration of the assignment of an EPTS factor of 10 
percent for the veteran's service-connected cervical spine 
disability, is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  With respect to the veteran's 
claim of entitlement to an original rating greater than 30 
percent for headaches and his claim to reopen the assignment 
of an EPTS factor of 10 percent for the cervical spine 
disability, the Board finds, in light of the favorable 
decision below and recent opinions of the VA General Counsel 
that the duties to assist and notify are met.

In a Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 
38 U.S.C.A. § 5103 are not applicable to issues arising from, 
or "downstream" from, the grant of service connection such 
as claims for an earlier effective date or disagreement with 
the initial rating of a newly service-connected disability.  
See Vet. Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-
2003, 2003.  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's headaches are rated under the criteria for 
migraine.  Diagnostic Code 8100 provides that for migraine 
with characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent evaluation 
is warranted; with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, a 30 percent evaluation is warranted; for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, a 50 
percent evaluation is warranted.  38 C.F.R. § 4.124a 
Diagnostic Code (DC) 8100 (2003).

An extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is allowable upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

Analysis

The veteran alleges, and the competent medical evidence 
supports, that he experiences daily headaches that are 
frequently prostrating.  Review of the veteran's testimony at 
the September 2003 hearing before the undersigned reveals 
that the veteran reported he took daily medication for 
migraine headaches.  He reported he had the headaches 24 
hours per day, seven days per week.  

In other statements, the veteran has asserted that he 
frequently has to go into a dark room until the headaches 
have passed.

These allegations were also made in a January 1997 
psychiatric examination for his Worker's Compensation claim.  
In that evaluation, the physician noted that the veteran had 
constant, incessant headaches.

The veteran was examined by VA in February 1997.  At that 
time the veteran's headaches were constant, consisting of 
pressure affecting the veteran's whole head.  They were 
occasionally accompanied by nausea and light-headedness.  The 
headaches recurred two to three times per day and lasted up 
to two hours.

In June 1998, Dr. B. submitted a letter in the veteran's 
Worker's Compensation claim that noted the veteran had 
continual debilitating headaches from the cervical spine to 
the occipitotemporal area to the top of his head present 24 
hours a day, increasing in severity with activity that 
involves the use of the head, neck, and arms.  The headaches 
become totally incapacitating.

The veteran has continued to assert, and the evidence 
supports that the veteran's headaches occur more frequently 
than once per month.  While no physician has specifically 
stated that they are "prostrating," the Board finds the 
descriptions of them consistent with that designation.  The 
Board therefore finds that the evidence supports a 50 percent 
rating dating back to the effective date of service 
connection.

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is in relative 
equipoise.  Under the circumstances, an increased rating may 
be granted, applying the "benefit of the doubt" rule.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board 
therefore finds that the evidence does support a rating of 50 
percent for headaches.  38 U.S.C.A. §5107 (b) (West 2003); 
38 C.F.R. §§ 3.102 (2003).

The highest schedular evaluation available is 50 percent for 
headaches.  The Board notes that the veteran's headaches are 
not of a severity to warrant an extra-schedular evaluation 
based upon marked interference with employment.  While the 
Board notes that the veteran has been rated totally disabled 
based upon individual unemployability, that rating is based 
upon all of his service-connected disorders rather than the 
effect of his headaches alone.  He has not required frequent 
hospitalizations, and there is no indication of marked 
interference with employment such as to warrant a higher 
(extraschedular) evaluation under 38 C.F.R. § 3.321 (1994).  

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Provisions of the VCAA and its implementing regulations 
redefined the standards for when evidence received by VA 
constitutes new and material evidence sufficient to reopen a 
previously denied claim.  Because this appeal predates those 
revisions, they are inapplicable to the present analysis.  
See Duty to Assist, 66 Fed. Reg. 45620, 45628-45629 (2001).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Under 38 C.F.R. § 3.322 (2003), "[i]n cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree of 
disability existing at the time of entrance into active 
service, whether the particular condition was noted at the 
time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service..."

In the May 1992 decision, the RO found that service 
connection was in order for cervical disc disease.  The RO 
found that a level of 10 percent disability was considered to 
have been present prior to the in-service injury.  Subsequent 
to the in-service injury, a 40 percent evaluation was 
assigned which the 10 percent pre-existing level of 
disability reduced to 30 percent.

The evidence of record at the time of the May 1992 decision 
showed that the veteran was injured while employed as a 
civilian contractor.  He filed a worker's compensation claim 
and was treated and evaluated.  The evidence at that time 
showing the level of disability present in the veteran's neck 
prior to the May 14, 1985 injury consisted of Valley Sports 
medical records dating from February 1984 through November 
1985 as well as the statements of the veteran and Master Sgt. 
B., who assisted the veteran in filling out paperwork on the 
occasion of the veteran's February 1984 and November 1985 
injuries.

The veteran argues that there was no evidence of degenerative 
disc disease in his cervical spine prior to the 1985 injury.  
He argues that the only diagnosis prior to the 1985 injury 
relevant to his neck was strained neck muscles.  He argues 
that any residuals arising from the 1984 injury were no 
longer disabling at the time of the 1985 injury.

Subsequent to the May 1992 decision, a substantial amount of 
evidence relating to the veteran's service-connected injuries 
has been submitted.  The majority of the evidence that shows 
the status of the veteran's neck prior to the 1985 injury is 
duplicative of evidence already of record and is not new.  
The February 1984 "Doctor's First Report of Work Injury" 
was of record at the time of the May 1992 decision. The 
veteran has also submitted a right shoulder arthrogram dated 
in April 1984.  While this record was also of record, it 
additionally is irrelevant to the issue of the status of the 
veteran's cervical spine.

An April 1988 opinion from Dr. P.G. was newly submitted.  He 
reviewed the veteran's history in detail and concluded that 
the veteran's original 1984 injury resulted in a cervical 
strain in addition to the injury to the veteran's shoulder.

In a May 1990 letter, Dr. J. F. wrote that he had seen the 
veteran over the previous several years dating back to 1984 
for severe neck and shoulder impingement injury.  This letter 
was written to the U.S. Dept. of Labor in regard to the 
veteran's Worker's Compensation claim.  He reported the then 
current condition of the veteran.  Addressing the possibility 
of apportionment of injury between the 1984 and 1985 
injuries, the stated that there should be no apportionment 
due to the fact that his injuries are the result directly of 
the 1984 industrial injury.

In an August 1994, Dr. J.A. wrote the Worker's Compensation 
claims examiner a letter noting that the veteran dated the 
onset of his pain to on-the-job accidents in 1984 and 1985, 
thus offering no information regarding the level of 
disability existing between the two injuries.  The majority 
of the evidence dated subsequent to the veteran's 1985 injury 
does not differentiate between the two injuries in terms of 
causation of the degenerative disc disease.

A December 1997 VA examiner noted that regarding the etiology 
of the veteran's neck problem, from the veteran's history, he 
stated that he only had problems from the time of service-
connected injury and none prior to that.  The examiner 
offered no specific opinion as to the etiology.

A June 1998 letter from Dr. V. B. to a Worker's Compensation 
claims examiner noted that the veteran had told him that when 
he fell of the airplane wing in 1984 he landed on his right 
shoulder and head and neck area.  He developed severe pain in 
his neck as well as his shoulders.  He had no prior history 
of injury to the spine or shoulders.  The veteran had 
reported that, and Dr. V. B.'s review of the treatment 
records indicated, that the treatment had emphasized the 
right shoulder only.  The back, neck, low back, and left 
shoulder were determined to be only muscle spasm as a result 
of the back.  The veteran had received no therapy for his 
cervical, dorsal, or lumbar problems and the emphasis was put 
on the right shoulder.  He had been rehabilitated to a degree 
after he had recovered adequately to return to work.

In January 1999, Dr. B wrote a letter to a variety of 
addressee's including the Dept. of Labor and the VA.  He 
noted that the origin of the veteran's problems is with the 
injuries he sustained while employed at the Air National 
Guard Base in Van Nuys, California.  In that initial fall and 
in subsequent re-injuries and further extension of the 
physical injuries he had multiple injures which were ignored 
by his initial examining and treating orthopedic physicians.  
They fixated on the most obvious injury - that of his 
shoulder - and carried out surgical procedures on the 
shoulder in an attempt to alleviate his pain.  He concluded 
that the major diagnostic and therapeutic errors were made by 
his attending physicians in that they never took cognizance 
of his original pain complaints in his spine; they never did 
an adequate physical assessment; they never carried out 
adequate diagnostic procedures to determine the degree of 
spinal injury.

The Board finds that substantial evidence has been submitted 
that was not of record at the time of the May 1992 decision.  
While most of this evidence tends to prove that the veteran 
did in fact have a symptomatic cervical strain at the time of 
the 1985 inservice injury, it must be considered material in 
that it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d at 1363.  The Board finds that these opinions are not 
cumulative or redundant of previously acquired evidence and, 
while they would not convince the Board to alter the previous 
decision, they are new and material to the veteran's claims.  
Thus, the veteran's claim must be reopened.

The Board notes that under the regulations governing 
effective dates, the reopening of the issue of the EPTS 
factor makes little difference.  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. 3.400 (2003).  Under 3.400 (q) 
and (r) the effective date of establishment will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  Therefore, the earliest effective date 
of the removal of the EPTS factor, should the veteran 
ultimately be successful in his appeal, will be no earlier 
than October 1996, the date he submitted his claim to reopen 
the issue of an EPTS factor in a letter to the RO.  The Board 
notes that the veteran has been in receipt of a total 
disability rating since October 29, 1996 - therefore, even if 
he were successful in removing the EPTS factor, his 
disability benefits will not be affected. 

ORDER

1.  Entitlement to an original evaluation of 50 percent for 
headaches to the effective date of service connection is 
granted, subject to the regulations governing the payment of 
monetary awards.

2.  New and material evidence having been added to the 
record, the veteran's request to reopen the claim for 
reconsideration of the assignment of an EPTS factor of 10 
percent to the service-connected cervical spine disorder is 
granted.


REMAND

The Board finds that a remand is necessary in order for the 
RO to address and fulfill the amended duty to notify and 
assist, as set forth in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The veteran must be provided with 
appropriate notice under the VCAA, to include what he must 
show to prevail in this claim, what information and evidence 
he is responsible for, and what evidence VA must secure.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

Review of the veteran's claims folder reveals that the RO has 
sent the veteran letters in an attempt to comply with the 
requirements of the VCAA and its implementing regulation, 
38 C.F.R. §§ 3.159 (2003); however, the letters addressed 
issues not currently under appeal, including entitlement to 
service connection rather than entitlement to an increased 
rating.

The Board also notes that during the pendency of this appeal, 
VA amended the portion of the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, governing evaluation of 
diseases and injuries of the spine (Diagnostic Codes 5235-
5243).  The amendments were made effective in September 23, 
2002, and September 26, 2003.  The RO has not yet considered 
the veteran's claim for an increased rating for his service-
connected cervical spine disability in the context of the 
regulatory changes, nor has the veteran had an opportunity to 
prosecute his claim in that context.  Given that fact, the 
Board finds that a remand will ensure due process of law, and 
avoid the possibility of prejudice. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2003).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. 
§ 4.70 (2003) (inadequate examinations).

The Board notes that the findings of the Department of Labor 
and Worker's Compensation Commission in relation to the 
residuals of the 1984 injury are not currently of record.  
The information relied upon by that agency and its award of 
benefits based upon cervical spine disability would be 
relevant to a determination as to the level, either greater 
or less than 10 percent, of any appropriate EPTS factor.  

The VA has conducted several examinations of the veteran 
during the course of his appeal.  However, none of them 
address the etiological relationship between the veteran's 
1984 and 1985 injuries and the veteran's current cervical 
spine disorders.  Additionally, review of these examinations 
reveals that they are inadequate for rating purposes because 
they do not contain sufficient information to apply the 
Rating Schedule's criteria for the evaluation of the 
musculoskeletal injuries contained in 38 C.F.R. § 4.40, 4.45, 
4.55, 4.56, and 4.59 (2003).  

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on his 
claims.  

2.  The VBA AMC should obtain from the 
Office of Worker's Compensation Programs 
the records pertinent to the appellant's 
claim for Worker's Compensation 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis, if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of the 
veteran's cervical spine disorder and 
postoperative residuals of his right 
shoulder injury.  The examiner should 
also opine, if possible, as to any 
etiological connection between the 
veteran's current cervical spine disorder 
and the veteran's 1984 industrial injury.  
Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

4.  The VBA AMC should arrange for a VA 
special neurology examination by an 
appropriate medical specialist including 
on a fee basis, if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of the 
veteran's cervical spine disorder and 
postoperative residuals of his right 
shoulder injury.  The examiner should 
also opine, if possible, as to any 
etiological connection between the 
veteran's current cervical spine disorder 
and the veteran's 1984 industrial injury.  
Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

5.  The RO should readjudicate the issues 
on appeal.  The RO should specifically 
review the record in light of both the 
old and new rating criteria for the spine 
and determine if the veteran's claim for 
an increased evaluation for his service-
connected degenerative disc disease of 
the cervical spine can be granted.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) that includes all regulations 
relevant to reductions in disability 
evaluations and an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



